COLEMAN, Justice.
Petitioner applies for writ of certiorari to review and revise a judgment of the circuit court rendered adversely to petitioner “in a habeas corpus hearing.”
The common-law writ of certiorari will not, in general^ be issued “ ‘where the party has a remedy by appeal to correct the irregularity or injustice of which he complains.’ ” Alabama Great Southern R. Co. v. Christian, 82 Ala. 307, 309, 1 So. 121, 122; Ex parte Crawford, 244 Ala. 493, 14 So.2d 379.
“Any party aggrieved by the judgment on the trial of a habeas corpus may appeal to the supreme court or court of appeals.” Section 369, Title 15, Code 1940, as amended by Act No. 60, approved June 21, 1955, 1955 Acts, Vol. I, page 294.
No exception to the general rule having been shown, the petitioner, therefore, is not entitled to have the writ of certiorari to review the judgment of which he complains.
Petition dismissed.
LIVINGSTON, C. J., and LAWSON and GOODWYN, JJ., concur.